                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


JOHN YORK and CAROLINE YORK,
                Plaintiffs,

V.                                                    Civil Action No. 3:19-cv-507

NATIONWIDE GENERAL INSURANCE
COMPANY,
                         Defendant.


                                            OPINION


        The plaintiffs, John and Caroline York ("the Yorks"), took out a homeowner's insurance

policy with Nationwide General Insurance Company ("Nationwide") that covered fire damage.

After a fire damaged the Yorks' home,the Yorks submitted claims to Nationwide under the policy.

Nationwide paid some, but not all, of the claims. The Yorks have sued Nationwide for failing to

fully satisfy their claims.

        Nationwide now moves to dismiss, arguing that a limitations provision in the policy bars

this action. The Court will grant the motion to dismiss because the limitations period passed more

than three years ago, and the principles of equitable estoppel do not prevent the application ofthe

limitations provision.

                                            L FACTS


        On May 16, 2014, a fire damaged the Yorks' home. The Yorks had a homeowner's

insurance policy with Nationwide that covered fire damage. Following the fire, the Yorks

submitted claims for the fire damage and provided all requested documentation. Nationwide has

paid some of the claims on the policy, but it has not paid all ofthem.

        The Yorks filed their complaint on May 14, 2019, alleging that Nationwide breached the

insurance policy by failing to fully satisfy the Yorks' claims. Nationwide alleges in its motion that
